Citation Nr: 1225194	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for left leg thrombosis, claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.

These matters initially came before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for varicose veins and his claim for entitlement to service connection for left leg thrombosis, claimed as secondary to varicose veins.

In April 2009, the Veteran testified during a hearing before the undersigned at the RO.  In May 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In June 2009, the Board granted the application to reopen the claim for entitlement to service connection for varicose veins and denied the underlying claim on the merits.  The Board also denied the claim for entitlement to service connection for left leg thrombosis.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court issued an Order granting a March 2010 Joint Motion for Partial Remand to the Board.  The appeal was returned to the Board for action consistent with the motion and Court order.

In September 2010, the Board remanded the claims to the RO for additional development pursuant to the instructions in the Joint Motion.  For the reasons stated below, the RO complied with the Boards remand instructions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Varicose veins were noted at entry into service.

2.  There was no worsening of the Veteran's preexisting varicose vein disability in service other than temporary or intermittent flare-ups of symptoms, as opposed to the underlying disability.

3.  Left leg thrombosis is unrelated to varicose veins or service.


CONCLUSIONS OF LAW

1.  Preexisting varicose vein disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111,1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Left leg thrombosis is not proximately due to, the result of, or aggravated by a service-connected disability, and was not incurred in or aggravated by service. 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection varicose veins, including that he could show he had a disease that was made worse during military service.  The RO did not explain how to establish entitlement to service connection on a secondary basis.  However, as the claim for entitlement to service connection for left leg thrombosis is being denied as a matter of law for the reasons explained below, VCAA notification is this regard was not necessary.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  The June 2007 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2007 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the June 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded three VA examinations.   The parties to the Joint Motion found the May 2008 VA examination to be inadequate, and the Board will therefore not rely on this examination in reaching its decision.  The Veteran was also afforded June 2011 and February 2012 VA examinations.  For the reasons stated below, these examinations were adequate.

Finally in this regard, during the April 2009 Board hearing, the undersigned explained the issues on appeal and allowed the Veteran's then representative the opportunity to ask questions designed to elicit information and evidence in support of the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for varicose veins and his claim for entitlement to service connection for left leg thrombosis, claimed as secondary to varicose veins, are thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Additional laws and regulations apply, however, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the October 1951 pre-induction examination report reflects that the lower extremities were abnormal, with a diagnosis of varicose veins of the left and right lower extremities.  The November 1952 induction examination report similarly indicated that the Veteran had varicose veins.  As varicose veins were noted at entry into service, the presumption of soundness is inapplicable to any varicose vein disability, and the only issue is whether preexisting varicose vein disability was aggravated by service.

A pre-existing disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Compare 38 U.S.C.A. § 1154(b) (requiring "clear and convincing evidence" to rebut presumption of service incurrence based on lay testimony of veteran who engaged in combat with the enemy).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The October 1951 pre-induction examination report indicated that the Veteran had varicose veins of the left and right lower extremities "in greater saphenous systems with complaints of weakness in legs and recurrent swelling."  The physical examination showed "[n]o evidence of ulceration there is no true edema at this examination."  The summary of defects and diagnoses indicated, "Varicose veins moderate severe over both legs.  No ulceration."  The November 1952 induction examination report indicated that there was no change in the varicose veins from October 1951.  A February 1954 STR reflects that the Veteran was experiencing pain from his varicose veins, which was exaggerated by stress, walking or any unusual activity.  Examination revealed a deformity of the ankle "which would appear to be only relatively due to either fat or fibrous dysplasia due to chronic edema about the ankle joint."  It was also noted that there were "moderately severe superficial varices of the left foot, ankle, and leg and mild varices below the knee on the right."  The diagnosis was varicose veins, with elastic bandages recommended for treatment.  The Veteran was instructed to return in three weeks.  A March 5, 1954 treatment note indicated that the Veteran "got no relief with elastic bandage, and he was "[a]dvised that vein ligation and excision is indicated but can not be expected to relieve his symptoms which are primarily related to the feet.  Patient stated that he desired surgical treatment."  A March 11, 1954 operation report indicated that the Veteran underwent ligation and stripping of the left long saphenous vein, ligation and partial excision of the right lesser saphenous vein, and multiple phlebectomy of the right leg, that he tolerated the procedure well, and was returned to the ward in good condition.  The August 1954 separation examination report indicated that the lower extremities were normal, and the Veteran indicated in response to a question on the report that he had a varicose vein operation. 

In response to the Veteran's original compensation claim filed in January 1955, which listed nervous condition, fallen arches, and varicose veins as diseases for which the claim was being made, February and April 1955 VA examinations were conducted.   On the February 1955 VA psychiatric examination, the in-service hospitalization and operation for varicose veins were noted, and the examiner wrote, "No treatment since discharge from service."  On the April 1955 VA examination, the narrative history indicated that there were no complaints other than varicose veins and feet, and that the Veteran indicated he was operated on one year previously.  In the present complaint section, the examiner indicated no general complaints and that at the present time, the Veteran stated his veins did not bother him.  The diagnosis indicated post operative varicose veins right leg and left groin, with no other condition found on the examination.

During the Board hearing, the Veteran testified that he had to climb ladders, haul heavy objects, and engage in other activities strenuous on his lower extremities in service.  When asked how his legs were after the surgery, the Veteran stated, "I've always had problems . . . over all through my life I've had the problems."  Board Hearing Transcript, at 6-7.  During the May 2012 RO hearing, the Veteran reiterated that he had varicose veins prior to service and that they were aggravated by his activities during service.  The Veteran's wife stated that the Veteran "went to an internist for his leg . . .for his thrombosis and the internist said that this is surgery related, and my husband was put into the army with varicose veins."  RO Hearing Transcript, at 9.  She also expressed her opinion that the Veteran's activities of climbing up ladders and similar work was not good for his condition, and that he had had problems with his legs since they had been married.

There are multiple medical opinions as to whether the Veteran's preexisting varicose veins were aggravated by service.  In July 2007, Dr. Glaser wrote, "It has come to my attention that [the Veteran] had varicose veins since being in the service.  In 1951 he underwent an operation due to the severity of the varicose veins.  He stated to me that it was since this time he has had problems with his legs and the varicosities have gotten considerably worse and obviously led to deep vein thrombosis.  It is my opinion that the varicose veins trouble he has had from then are related to his service in the military."  In March 2008, Dr. Glaser wrote that the Veteran had varicose veins prior to service and "[t]his condition was aggravated after varicose vein surgery in the military."  Dr. Glaser reiterated that the Veteran had varicose vein surgery during service.  He also noted that the varicose veins caused left deep vein thrombosis.  He opined, "In essence, the varicose veins and the DVT afterwards has been established that he has had this problem since being in the military.  This was aggravated in the military and he has continued to have this trouble, as mentioned above.  It is my opinion this aggravation from the varicose vein surgery started in the military and is continuing to this stage."

As  noted, the May 2008 VA examination was found inadequate by the parties to the Joint Motion and will not be considered.  In its May 2010 remand, the Board instructed that an examination be conducted by a vascular specialist and that the examiner should indicate whether preexisting varicose veins were aggravated in service after review of the claims folder including STRs, post service medical records, the Veteran's statements, and Dr. Glaser's statements, and should also state whether the varicose veins underwent an increase in disability during service.  In June 2011, a VA attending physician reviewed the claims file, including the Board's remand, the STRs, post service treatment records, the Veteran's statements and testimony, and Dr. Glaser's statements.  The physician noted the in-service treatment notes and examination and that the surgery was performed during service at the Veteran's request.  After examining the Veteran, the VA physician opined that it was less likely than not (less tan 50/50 probability) that preexisting varicose veins were aggravated by service.  The physician noted the in-service symptoms, and the statements in the 1954 STRs indicating that the Veteran had symptoms of pain in the legs for 8-10 years before service.  The physician noted that varicose veins is a chronic condition and elastic support need to be used on a daily basis and only gives temporary relief, and wrote, "The fact that the symptoms did not improve after two weeks of treatment with elastic support does not indicate that the condition was aggravated.  It was clearly documented in the service treatment records that surgery for varicose veins was done because of the Veteran's request for surgery, not because of worsening of his varicose veins during military service."  The physician also noted that the Veteran had surgery, described the surgery, and noted that the Veteran continued to complete his military obligation after surgery.  The physician also opined that activities of military service such as climbing up or down the steps or ladder, exercises and physical activity) does not aggravate varicose veins, but, rather, the weight of medical authority indicates that physical activity and exercise are beneficial and cause improvement of venous return, thereby resulting in improvement of the condition.  The physician also faulted Dr. Glaser's opinion because he did not review the claims file and the opinion that deep vein thrombosis is caused by varicose veins is not supported by the preponderance of the medical and scientific evidence.

A February 2012 VA examination report was signed by a physician and an attending physician in vascular surgery.  They reviewed the claims file in its entirety, including the remand, STRs, post treatment records, the Veteran's statements, and Dr. Glaser's statements.  They concluded that it was less likely than not (less than 50 percent probability) that the preexisting varicose veins were aggravated b service and that preexisting varicose veins underwent an increase in disability during service.  In the rationale section, they noted the varicose veins prior to service, the in-service symptoms and indication that the Veteran had symptoms of pain in both legs for 8-10 years prior to service, the in-service surgery at the Veteran's request, improvement of symptoms after surgery, and the development of deep vein thrombosis in the right leg in 1996 and the left leg in 2006.  They noted the lack of evidence of aggravation or worsening in the STRs, the fact that physical activity and exercise are beneficial and cause improvement of venous return, resulting in symptomatic improvement of varicose veins.  They thus indicated disagreement with Dr. Glaser's conclusions and noted his lack of review of the STRs.  

The Veteran's attorney contended in her March 2012 response to the SSOC that the June 2011 and February 2012 VA examinations were inadequate because they failed to adequately consider the Veteran's lay statements and because, during service, the Veteran was "advised that vein ligation and excision is indicated," i.e., necessary, expedient, or advisable, thus indicating that the June 2011 and February 2012 examiners' statements that the Veteran elected to have surgery inaccurate.  The Board disagrees and finds the examinations adequate, for the following reasons.  All of the examiners stated that they had reviewed the Veteran's statements.  There is no requirement that a VA examiner recount every statement made by the Veteran.  Nothing the examiners said was inconsistent with the evidence in the claims file.  Notably, the Veteran's attorney quoted the portion of the March 5, 1954 STR that stated the Veteran was "advised that vein ligation and excision is indicated," but she did not include the remaining portion of the sentence "but can not be expected to relieve his symptoms which are primarily related to the feet.  Patient stated that he desired surgical treatment."  The remaining portion of the sentence reflects that the Veteran did in fact elect to have surgery, and the June 2011 and February 2012 examiners' statements in this regard were therefore accurate, even if the surgery was suggested by the service physicians.

Moreover, the June 2011 and February 2012 VA examinations were otherwise adequate, and entitled to substantial probative weight, because the examiners' explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  All of the examiners expressed the medical opinion that military activities of the type described by the Veteran would not aggravate varicose veins but would instead be beneficial by improving venous return.  The also accurately noted that the contemporaneous medical evidence did not reflect aggravation of varicose vein disability.  The operation report indication that the surgery that the Veteran tolerated the procedure well and was returned to the ward in good condition, the normal findings with regard to the lower extremities on the August 1954 separation examination, and the Veteran's statement that his varicose veins did not bother him on the April 1955 VA examination support the conclusion of a lack of aggravation of varicose vein disability, as this evidence reflects a lack of varicose veins symptoms at separation and shortly thereafter, while the evidence at entry and prior to the in-service surgery showed the existence of varicose veins with complaints of weakness, swelling, and pain.  To the extent that symptoms prior to in-service surgery reflected worsening varicose vein symptoms, as argued by the Veteran's attorney, such symptoms were indicative of a temporary or intermittent flare-up of symptoms rather than worsening of the underlying disability, which was found to be normal at separation and not bothering the Veteran eight months later.  Also notable in this regard are the Veteran's statements on the separation report of medical history indicating that he had varicose vein surgery but not indicating any abnormalities of the lower extremities and his statement to the February 1955 VA psychiatric examiner that he had no treatment for his varicose veins since separation from service.  To the extent that the Veteran has claimed during the course of this appeal that he had bothersome symptoms from his varicose veins throughout service and continuously thereafter, the Board finds the contemporaneous statements including those made to health care providers to be more credible than those made during the course of an appeal for compensation.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

The June 2011 and February 2012 VA examinations also complied with the Board's September 2010 remand instructions that the examiner should indicate whether preexisting varicose veins were aggravated in service after review of the claims folder including STRs, post service medical records, the Veteran's statements, and Dr. Glaser's statements, and should also state whether the varicose veins underwent an increase in disability during service.  One of the examiners was also a vascular specialist, in compliance with the Board's September 2010 remand instructions.
 
The evidence in support of aggravation of the preexisting varicose veins are the statements of Dr. Glaser and of the Veteran and his wife.  The Board finds that these statements are of lesser probative value than those of the June 2011 and February 2012 VA examiners, for the following reasons.

While Dr. Glaser's lack of claims file review does not in and of itself lessen the probative value of his opinion, Nieves-Rodriguez, 22 Vet. App. at 301 ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance"), his recounting of the Veteran's statement that since the time of the surgery he had had problems with his legs is based on a history given by the Veteran that is contradicted by evidence that the Board has found has rendered his statements in this regard not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (citing Reonal v. Brown, 5 Vet. App. 458 (1993) ( reliance on a veteran's statements renders a medical report incredible if the Board rejects the statements of the veteran).  Specifically, the normal separation examination report and post service April 1955 VA examinations with regard to varicose veins reflects that the Veteran did not in fact have problems with his legs since the time of the surgery.  Moreover, Dr. Glaser's opinion was not as thoroughly reasoned as those of the June 2011 and February 2012 VA examiners, as he did not explain his conclusions based on either specific facts on the medical history (as opposed to the general statement that the Veteran had varicose veins and surgery in service) or general medical principles (such as the effect of physical activity involving the legs on varicose veins).

Similarly, even assuming the competence of the Veteran and his wife, their general assertions were of less probative value than the specific, reasoned opinions of the trained health care professionals who prepared the June 2011 and February 2012 VA examination reports.  Moreover, while laypersons are competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), it is not clear whether the Veteran's wife was reporting Dr. Glaser's opinion or that of someone else, and the general statement that thrombosis or varicose veins were related to surgery does not outweigh the above evidence.

In addition, to the extent that the statements of Dr. Glaser, the Veteran, and his wife were premised on the contention that the fact that the Veteran underwent surgery during service was itself indicative of aggravation, 38 C.F.R. § 3.306(b)(1) specifically provides that the usual effects of surgical treatment in service are not to be considered service connected unless the disease is otherwise aggravated by service.  In other words, the mere fact that the Veteran had surgery for his varicose veins during service neither establishes nor tends to show that varicose veins were aggravated by service, and any opinion based on this fact is not probative on the question of aggravation.

The language of 38 U.S.C.A. § 1153 reflects that the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service, and the determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The above discussion reflects that the preponderance of the evidence establishes that there was no increase in severity of varicose vein disability during service.  Therefore, the presumption of aggravation is not applicable, and the evidence reflects that the varicose vein disability at entry into service were not aggravated by service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for varicose veins must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In addition, the Board's denial of entitlement to service connection varicose veins precludes entitlement to service connection for left leg thrombosis, the only theory advanced by the Veteran and his attorney.  See 38 C.F.R. § 3.310(a),(b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  No other theory is reasonably raised by the evidence of record, as the evidence reflects that there was no thrombosis in service, the separation examination was normal, and thrombosis did not manifest until many years after service.  There is therefore no basis to conclude that thrombosis is related to service.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").


ORDER

Entitlement to service connection for varicose veins is denied.

Entitlement to service connection for left leg thrombosis, claimed as secondary to varicose veins, is denied. 


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


